Case 2:16-cv-00432-JRG Document 429 Filed 03/26/21 Page 1 of 1 PageID #: 11816




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 UNITED STATES OF AMERICA, ET AL.,                 §
 CALEB HERNANDEZ & JASON                           §
 WHALEY, RELATORS,                                 §
                                                   §
                Plaintiffs,                        §
                                                   §
 v.                                                §    CIVIL ACTION NO. 2:16-CV-00432-JRG
                                                   §
 TEAM FINANCE, L.L.C., TEAM                        §
 HEALTH, INC., TEAM HEALTH                         §
 HOLDINGS, INC., AMERITEAM                         §
 SERVICES, L.L.C., HCFS HEALTH CARE                §
 FINANCIAL SERVICES, L.L.C.,                       §
 QUANTUM PLUS, L.L.C., (D/B/A                      §
 TEAMHEALTH WEST),                                 §
                                                   §
                Defendants.                        §

                                              ORDER

       Before the Court is the United States of America’s Unopposed Motion to Continue Stay of

All Deadlines for Thirty (30) Days (the “Motion”). (Dkt. No. 428). In the Motion, the United States
    .
requests a thirty (30) day extension of the stay in the above-captioned case to facilitate finalization

and approval of the parties’ settlement agreement.

       Having considered the Motion, the Court is of the opinion that it should be and hereby is

GRANTED. It is ORDERED that all proceedings and deadlines in the above-captioned case shall

continue to be STAYED until April 26, 2021, during which time appropriate dismissal papers

shall be filed with the Court.

      So ORDERED and SIGNED this 25th day of March, 2021.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE
